2. Bangladesh (vote)
Resolution on Bangladesh - After the vote on Amendment 2 to recital F:
Mr President, did you take my oral amendment to add the name of the third former prime minister, Mr Moudud Ahmed, to the original text? It should have been taken first. It was a technical adjustment. I am not sure whether the voting order precluded doing so, but it should have been taken first in my view, and then the split vote.
According to the indications of the Sittings Service, Mr Tannock, your oral amendment was tabled in case of Amendment 2 being rejected. Amendment 2 was adopted, however. Thus, in principle, your oral amendment lapses. Having said that, if the Members feel that we can add Mr Moudud Ahmed's name to the list in recital F, I have no objections.
Are there any objections to this oral amendment?
(Parliament agreed to accept the oral amendment)